Order unanimously affirmed with costs. Memorandum: Defendant’s motion for summary judgment, made in reliance on the defense of the Statute of Frauds (General Obligations Law § 5-701 [a] [1]), *1008was properly denied. The signed and unsigned writings, when read together, provide all essential terms of the contract and clearly refer to the same transaction. There is at least one writing, the original agreement, which establishes a contractual relationship between the parties and bears the signature of the party to be charged. The sizing slips, invoices, and defendant’s check in payment of those invoices, as well as the testimony of the parties, corroborate defendant’s assent to increasing the number of rental uniforms to be included in the contract between the parties. The writings satisfy the Statute of Frauds (see, Crabtree v Arden Sales Corp., 305 NY 48, 55-56). (Appeal from Order of Supreme Court, Yates County, Falvey, J.—Summary Judgment.) Present—Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.